DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment and arguments filed 6/16/21 have been entered and carefully considered, but are not completely persuasive.
	The IDS filed 2/10/21 has been entered and considered.
	Claims 30-42, 44-73, 75-89, 91-92, 96-101 are under examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-42, 44-73, 75-89, 91-92, 96-101 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more, for the reasons of record. 
Since the Board Decision issued 8/15/2019, the independent claims have been amended to provide an intended use of the system, and program “for enabling a diabetes patient to maintain accurate control over their blood glucose level…”  The independent claims have been further modified to add limitations to the mathematical calculation steps or data transformation steps, and to add display module and an audio module.  The display module displays at least one composite risk range to “to prompt said patient in response to visualization by said patient of said at least one composite risk range to take a non-hypoglycemic or a non-hyperglycemic action to maintain their blood glucose level...” The audio module transmits “an audible tone 
The amendments of 4/27/2020 which clarify that the data points are acquired by the acquisition module, then received by the processor to calculate one or more types of risk values, ranges and composite ranges do not render these limitations previously determined to be abstract ideas of mathematical computation patent eligible.  The calculations themselves are not changed, merely clarified.  They remain identified as abstract ideas.
The amendment of 4/27/2020 to add the output device which outputs certain data “such that said patient may take an action” is not a specific step of actually taking any action, it is just a display of the final calculation.  It is at best a suggestion to take an action.  This is not sufficient to render the claim patent eligible.  Suggestion to take action is not enough to integrate any abstract limitations into a practical application, and output devices which output calculated data to a subject are routine, well understood and conventional in the art of diabetes management.  The same devices discussed in the Board Decisions also output and/or display the calculated values.
	The amendment filed 12/7/2020 is intended to “cause said patient to take action” to maintain control of the blood glucose level modifies the amendment of 4/27/2020, apparently intending to provide a practical application along the lines of the Vanda decision, however this amendment is not sufficient to integrate the abstract idea into a practical application, nor is it a step which provides significantly more than the judicial exception.
	The most recent amendment filed 6/16/2021 changes the output device to a display module and an audio module, wherein the display device displays at least one composite risk range to the patient to prompt said patient in response to visualization by said patient of said at 
	As set forth in the Board Decision of 8/15/19, the following rejection of the claims under 35 USC 101 was affirmed:
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite systems and computer program products.
With respect to step  (2A)(1) The claims recite an abstract idea of mathematical concepts, and methods of organizing human activity, related to determining blood glucose values, transforming those values, determining certain risk values or ranges, and calculating a composite risk range. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human 
Claims 30, 61, 91, 92, 96 and 99 are independent claims.  Each system claim has a mirrored computer program product claim.  For brevity, only claims 30, 91, and 96 are quoted below, however the same limitations exist in the computer program product claims.
	Mathematical concepts recited in claim 30 include:
“transform the plurality of blood glucose data points…from a blood glucose range to a transformed range according to a transforming function”  (The mathematical concept is the transforming function.  Optionally this can be considered a mental step, if the transforming function is a simple one, capable of being performed in the human mind or with paper, pencil and a basic calculator.)
“calculate a risk value” (mathematical concept- calculating a particular value or variable.)
“calculate one or more risk ranges each based on a respective one of the calculated risk values…” (mathematical concept- calculating a range)
“calculate at least one composite risk range…” (mathematical concept)
Note, that each of the above mentioned limitations are actually mathematic concepts in the form of algorithms in independent claim 91, which sets forth the same steps of claim 30.  
For example, the “transforming function” of claim 30 is spelled out in claim 91 as: 
“a transforming function, wherein the minimal and maximal values of the transformed range are -√10 and √10, respectively, 
wherein the transforming function is: f (BG,α,β,ϒ) = ϒ*[(ln(BG))α- β],
a blood glucose value, ( α,β,ϒ) = (1.026, 1.861, 1.794) if BG is measured in mM, and (α,β,ϒ) = (1.084, 5.381, 1.509) if BG is measured in mg/dl; 
define a BG risk space, wherein the BG risk space is: r(BG)= 10.f(BG)2;
define a left branch of the BG risk space representing a risk of hypoglycemia as:
rl(BG) = r (BG) if f(BG) < 0 and 0 otherwise; define a right branch of the BG risk space representing a risk of hyperglycemia as:
rh(BG) = r (BG) if f(BG) > 0 and 0 otherwise; calculate a maximal hypoglycemic risk value for the plurality of self-monitored blood glucose data points for each day as:
LR1 = max (rl(xi1), rl(xl2), ..., rl(xlni.)),
Where ni is the number of readings for each day i and x\,x\, are the ni self-monitored blood glucose data points for each day i;”
The “risk value” of claim 30 is spelled out in claim 91 as:
“calculate a maximal hyperglycemic risk value for the plurality of self-monitored blood glucose data points for each day as:
HR1 = max (rh(xi1, rh(xl2), ..., rh(xin)),
where n-sub- i is the number of readings for each day i and x\,x\, ...,xlni are the ni self-monitored blood glucose data points for each day i;”
The “risk range” and “composite risk range” of claim 30 are spelled out in claim 91 as:
“calculate an average daily risk range as:
ADRR = ⅟M ∑i=1M [LRl + HR1],
where the plurality of self-monitored blood glucose data points are collected on days i = 1, 2, ... , M;”
Claim 91 recites the further mathematical concept limitation:

This underscores the classification of the steps of claim 30 as comprising mathematic concepts.  
In claim 96, mathematical concepts include:
“calculate a plurality of risk ranges based on a plurality of blood glucose data points within a period of time with a predetermined duration” (mathematic calculation)
“calculate at least one average predetermined duration blood glucose risk range based on a plurality of calculated risk ranges” (mathematic calculation)
 (a mental step of taking the final results and reading them out, displaying them on a general display, etc.)
	Steps of organizing human activity recited in claim 30 include:
“displaying said at least one composite risk range to said patient to prompt said patient in response to visualization by said patient of said at least one composite risk range to take a non-hypoglycemic or non-hyperglycemic action…” (a mental step of taking the final results and reading them out, displaying them on a general display, etc; and a method of organizing human behavior- giving a human being an instruction).
Steps of organizing human activity  recited in claim 91 include:
“displaying the average daily risk range and the one of the at least four categories into which the average daily risk range is classified  to prompt said patient in response to visualization by said patient of the average daily risk range and the one of the at least four 
Steps of organizing human activity recited in claim 96 include:
“display the average daily risk range and the one of the at least four categories into which theaverage daily risk range, causing to prompt said patient, in response to visualization by said patient of the average daily risk range and the one of the at least four categories into which the average daily risk range is classified, to take a non-hypoglycemia or a non-hyperglycemia action to maintain their blood glucose level…” (a mental step of taking the final results and reading them out, displaying them on a general display, etc; and a method of organizing human behavior- giving a human being an instruction).
This was summarized by the Board Decision as follows:
These limitations simply require the mathematical manipulation of data, which, without more, is an abstract idea. See Intellectual Ventures ILLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”); see also Digitech Image Techs., LLC. v. Flees. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible”); Ans. 4-5.
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III). 
Claims 30, 91 and 96 each recite the additional element that is not an abstract idea: a system which comprises an acquisition module, a processor, a display device and an audio module.  The acquisition module is a data gathering element.  Data gathering for the purpose for performing the abstract idea does not provide a practical application.
Data gathering steps are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	With respect to the system comprising the input, processors, display and audio alarm elements.  This describes a standard blood glucose meter.  Combining the glucose meter with the abstract idea neither limits the structure of the “system”, nor does it impose any limitations on how the abstract idea is performed.  Hence, its inclusion in the claim only generally links the abstract idea to a highly generic technological environment: blood glucose meters. (see MPEP 2106.05(h)).
The collection, manipulation and display of data is an abstract process as previously cited. Intellectual Ventures, 850 F.3d at 1340.”
The Board further compared independent claim 30 to the claim at issue in Mayo and Vanda: “Applicant’s claim 30 is similar to the claims at issue in Mayo, which involved acquiring patient information, but did not require any particular use of the acquired information. See Mayo, 566 U.S. 66, 79; cf. Vanda Pharms. Inc. v. West-WardPharms. Int’l Ltd., 887 F.3d 1117, 1135 (Fed. Cir. 2018) (The claims at issue in Vanda were not directed to an abstract idea, under Alice step one, because they involved using the acquired data to direct a treatment program).” The display of data is not a particular use, nor is the suggestion that a patient may take action. The broadest reasonable interpretation of the limitation included situations where no action is taken.
	With respect to the most recent amendment of 6/16/21 which states the display displays the risk range “to prompt said patient in response to visualization by said patient of said at least one …risk range to take a non-hypoglycemic or non-hyperglycemic action” this is an abstract step of organizing human activity, or mental step as set forth above.  Even if it were not 
The particulars in Vanda required the application of a very specific treatment, with a positive active method step: this specific treatment step was deemed to meet step 2A as being a particular practical application of a judicial exception.  This “action” in the independent claims is not specific: it sets forth no particular step to perform, it identifies no ways to maintain euglycemic range with an particularity, it does not actually require a particular set of steps or actions which might perform the function of “maintaining euglycemic range.”  Further, the claim does not clearly set forth any required relationship between the judicial exception which identifies a risk range value, and any action “based on…the …risk range.” There are no specific actions to take linked to any aspect or possible computed value of the composite risk range.  	To integrate a judicial exception into a practical application, the treatment or prophylaxis limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The treatment must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Dependent claims 31-42, 44-60, 62-73, 75-89, 97-98, 100-101 have been analyzed with respect to step 2A.  Dependent claims 31-42, 54-60, 62-73, 83-89, 97, 98, 101 are directed to further abstract limitations.  Additional abstract limitations cannot provide a practical application of the judicial exception as they are a part of it. Dependent claims 44-53, 75-82 are directed to additional computer limitations, additional modules for the system, additional aspects of a blood glucose device, etc.  The dependent claims related to data storage and display do not describe any specific computational steps by which the “processor” or output device” performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer 
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to claims 30, 61 and 96: The additional elements of data gathering does not rise to the level of significantly more than the judicial exception.  With regard to Applicant’s acquisition module, Applicant’s Specification discloses that a: “glucose meter is common in the industry and includes essentially any device that can function as a BG acquisition mechanism. The BG meter or acquisition mechanism, device, tool or system includes various conventional methods directed towards drawing a blood sample (e.g. by finger prick) for each test, and a determination of the glucose level using an instrument that reads glucose concentrations by electromechanical methods.” (Spec. 33:16-20; see Ans. 6 (Examiner finds that Applicant’s Specification discloses that “a glucose meter is common in the industry and includes essentially any device that can function as a [blood glucose] acquisition mechanism”)). Thus, Applicant’s acquisition module simply appends a well-understood, routine, conventional activity previously known to the industry, which is specified at a high level of generality, to the judicial exception on this record.
The examiner notes that data gathering elements such as blood glucose acquisition devices, or blood glucose monitors comprising a data gathering element were routine, well understood and conventional.  The following US documents each disclose a device which acquires blood glucose information from a patient: US 6,558,321; 6,505,059, US 2005/0256384, US 2005/0214892, US 2005/0038332, US 2005/0027462, US 20050027182, US 2003/0212317, US 2002/0016534, US2002/0026111, US 2003/0100821, US 2003/0191376,  US 20050214892. As such, blood glucose monitoring systems and steps of acquiring blood glucose information from a patient are routine, well understood and conventional in the art of blood glucose monitoring.
Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 30, 91 and 96 : the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  With regard to the newly added display device, the specification provides: “[T]he invention may be implemented using hardware, software or a combination thereof and may be implemented in one or more computer systems or other processing systems, such as a personal digital assistance (PDAs), or directly in blood glucose self-monitoring devices (e.g. SMBG memory meters) the invention may be implemented in software running on a general purpose computer.” (Spec. 31: 1-6) Any of these general devices such as the general purpose computer, PDA or blood glucose self-monitoring devices have output or display capabilities.  Thus the output device simply appends a well-understood routine, conventional activity previously known to the industry, which is specified at a high level of generality to the judicial exception on this record.
	With respect to the display element and the audio module that transmits an audible signal, these elements of a blood glucose monitor were each routine, well understood and conventional, as evidenced by the following documents, all published prior to 2006: US 6,558,321; 6,505,059, US 2005/0256384, US 2005/0214892, US 2005/0038332, US 2005/0027462, US 20050027182, US 2003/0212317, US 2002/0016534, US2002/0026111, US 2003/0100821, US 2003/0191376, 2005/0256384, US 20050214892.  Each of these disclosures provide blood glucose monitoring devices which comprise an input element, processors, memory, a display element and an audio module for transmitting an audible signal to the patient.  As such, the computing elements including the system, processors, display elements, and audio modules are all routine, well understood and conventional of the art of blood glucose monitoring.
With respect to the limitation to the preamble, the intended use statement for the device as one that can enable “a diabetes patient to maintain accurate control over their blood glucose level by determining blood glucose variability” is not sufficient to provide significantly more than the abstract idea, as it is a use common to those same routine, well-understood and conventional devices set forth above. The intended use is merely a field of use statement.
	As above, the step of “to prompt said patient…to take a non-hypoglycemic or non-hyperglycemic action” now performed by the display or output element is considered an abstract organizing human behavior, or a mental step of observing the displayed data.  Even if it were considered to be an additional limitation, it would be insufficient with respect to step 2B. Any action a user would take upon receiving information regarding a composite risk value would be 1) administer insulin; 2) administer glucose / eat food; 3) do nothing.  Each of these actions is completely routine, well understood and conventional in the art of blood glucose level monitoring devices and their use.  Nothing about this additional limitation is non-routine or unconventional in the art.  Indeed, the disclosures of the following US publications each prompt a patient to take actions to maintain their euglycemic range: US 6,558,321; 6,505,059, US 2005/0256384, US 2005/0214892, US 2005/0038332, US 2005/0027462, US 20050027182, US 2003/0212317, US 2002/0016534, US2002/0026111, US 2003/0100821, US 2003/0191376, 2005/0256384, US 20050214892.  
The additional elements of the system are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 31-42, 44-60, 62-73, 75-89, 97-98, 100-101 have been analyzed with respect to step 2B. Dependent claims 31-42, 54-60, 62-73, 83-89, 97, 98, 101 relate to further abstract limitations as discussed above.  Further abstract limitations cannot provide significantly more than the judicial exception as they are a part of it. Dependent claims 44-53, 75-82 relate to additional limitations to the computer components discussed above.  None of these additional limitations provide significantly more than the judicial exception as they are all routine, well understood and conventional elements of general purpose computers and/or blood glucose 
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	Arguments
	Applicant’s arguments have been carefully considered but are not persuasive.  The additional elements amendment into the independent claims fail to render the claims patent eligible.  The basis of the 101 rejection has not changed since the Board Decision of 8/15/2019. The reasons remain the same: the evidence of record supports a finding that a standard blood glucose meter was a known acquisition module for blood glucose data points representing glucose concentration levels in blood of a patient and a generic processor was also well-known to those of ordinary skill in this industry. An output /display device for the display of the calculated values was well-known to those of ordinary skill in this industry. The audio module to transmit an audible tone to the patient to prompt an action to maintain blood glucose was also routine, well understood and conventional to those of ordinary skill in this industry.  The remaining elements of Applicant’s claimed invention relate to mental processes or mathematical algorithms that do no more than employ mathematical algorithms to manipulate data to generate additional data, which do not improve the functionality of the device itself. The limitation that the display device is used to “prompt” the patient to take a “non-hypoglycemic or non-hyperglycemic action” is considered to be a step of organizing human behavior.  Optionally, it is a routine step to those of ordinary skill in this industry.  Simply stated, Applicant’s claimed system does not transform matter; to the contrary, Applicant’s system, at best, transforms information, i.e. data. See Digitech, 758 F.3d at 1351 (“Without additional limitations, a process see also Gottschalk, 409 U.S. at 71-72 (holding that a computer based algorithm that merely transforms data from one form to another is not patent-eligible); cf. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 1316 (Fed. Cir. 2016) (holding that the claim in that case is directed to a technological improvement over existing 3-D animation techniques and, therefore, not directed to an abstract idea); BASCOM Global Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1351 (Fed. Cir. 2016) (holding that the ‘606 patent is claiming a technology-based solution (not an abstract idea based solution) to filter content on the Internet that overcomes existing problems with other Internet filtering systems).
	With respect to identifying multiple judicial exceptions (mathematical concept, organization of human activity and/or mental steps) the examiner properly identified and examined these elements according MPEP 2106: “…an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. However, if possible, the examiner should consider the limitations together as a single abstract idea for Step 2A Prong Two and Step 2B (if necessary) rather than as a plurality of separate abstract ideas to be analyzed individually.”
	With respect to the identification of the display module to prompt the patient to take an action as a method of organizing human activity, MPEP 2106 denotes that “certain methods of organizing human activity is used to describe concepts relating to….managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions.”  Additionally at this section, the MPEP notes the “subgroupings encompass both activity of a single person (for example a person following a set of instructions 
	With respect to the integration of the judicial exceptions into a practical application, the Examiner evaluated integration into a practical application by: “(1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  The data gathering steps, and the standard blood glucose monitoring device alone or in combination did not integrate the exceptions into a practical application.
	With respect to the arguments that prompting the patient to take a non-hypoglycemic action or a non-hyperglycemic action to maintain blood glucose values provides a practical application is not sufficient.  The MPEP notes: “The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s).”  With respect to whether the limitation has more than a nominal relationship to the Exceptions, the examiner noted above that “This “action” in the independent claims is not specific: it sets forth no particular step to perform, it identifies no ways to maintain euglycemic range with an particularity, it does not actually require a particular set of steps or actions which might perform the function of “maintaining euglycemic range.”  Further, the claim does not clearly set forth any required relationship between the judicial exception which identifies a risk range value, and any action “based on…the …risk range.” There are no specific actions to take linked to any aspect or possible computed value of the composite risk range.”  not recite something as specific as treating the patient by administering insulin.  
	With respect to determining whether the claim recites an inventive concept, the MPEP states: “an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).”  Further, the lack of a rejection under 35 USC 102 and or 103 is not a factor in this determination.  As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.").
	Any improvement or non-routine step or nonconventional element cannot be found in the judicial exceptions alone. “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).” The additional limitations are considered both alone and in combination to determine whether they provide “significantly more” than the judicial exception.
	Applicant’s arguments that the improvement to the technology is that the claimed method
as a whole generates more accurate blood glucose level and trend data for a patient to control their diabetes. The steps which provide this alleged improvement are the same steps identified as providing the abstract ideas- the mathematical concepts and the mental steps/method of organizing human behavior.
The Examiner, and the Board, have provided analyses of the claimed invention in accordance with MPEP 2106 and prevailing case law.  Each judicial exception has been clearly identified, and each additional limitation has been identified.  The additional limitations were 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631